Citation Nr: 0709350	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  03-31 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for PTSD.  


FINDINGS OF FACT

There is no competent medical evidence that the veteran has 
been diagnosed with PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
May 2001 and December 2004 letters satisfied notice 
requirements for elements (1), (2) and (3) above, but it is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim prior the initial RO decision.  See 38 
C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The May 
2001 and December 2004 letters informed the appellant of what 
additional information or evidence was needed to support his 
claim, and requested that he inform VA if there was any other 
information or evidence that he thought would support his 
claim.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession.  

During the pendancy of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until June 2006.  However, in light of the Board's 
determination that the criteria for service connection have 
not been met, no effective date or disability rating will be 
assigned, so there can be no possibility of any prejudice to 
the claimant under the holding in Dingess, supra, in deciding 
the claim.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Certain service personnel records, VA medical records and 
examination reports, non-VA medical records, and lay 
statements have been associated with the record.  VA made two 
requests to the National Personnel Records Center (NPRC) for 
the veteran's service personnel records, and received two 
Surgeon General records in reply, one of which shows that the 
veteran was hospitalized in October 1945 for observation for 
disease.  The record reflects that no disease was found and 
the veteran was released from the hospital within the same 
month.  In an effort to verify the veteran's stressor, VA 
then sent a request to the United States Armed Services 
Center for Research of Unit Records (CURR).   The response 
corroborated a fire in a barracks at Ladd Field Army Air 
Force Base in Alaska in June, 1945, but could not verify the 
veteran's participation in the event.  The Board observes 
that VA has made several attempts to locate the veteran's 
records and that, where records are unavailable, "VA has no 
duty to seek to obtain that which does not exist."  Counts v. 
Brown, 6 Vet. App. 473, 477 (1994).  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

The appellant contends that he has PTSD due to his 
involvement in fighting a fire at a base in Fairbanks, Alaska 
in June 1944. 

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service. 
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2006).

There is no competent medical evidence of record that the 
appellant has a diagnosis of PTSD.  The veteran's April 1946 
separation examination report reflects that his psychiatric 
diagnosis upon leaving service was normal.  An October 1976 
VA Special Psychiatric Evaluation report shows a diagnosis of 
alcoholism, but no diagnosis of PTSD.  A November 1976 VA 
Psychiatric Evaluation showed that the veteran was alert to 
time place and person, that his affect was appropriate and 
that there did not seem to be any depression of mood.  His 
memory demonstrated no impairment and his contact with 
reality was adequate.  His insight and judgment were 
apparently within an acceptable range, his delusion system 
was intact, and he denied hallucinations, paranoia, suicidal 
or homicidal ideation.  The examination report reflected the 
veteran's heavy alcohol consumption.  He was diagnosed with 
mild anxiety neurosis.  A May 1982 VA Special 
Neuropsychiatric Evaluation report reflected that the 
veteran's complaints were mainly physical and that he made no 
psychiatric complaints of any significance.  His associative 
processes were normal and there were no delusional or 
hallucinatory elements, his mood was normal, and he was 
competent.  The examiner's assessment was that no 
neuropsychiatric condition was found.  

VA medical records from April 1993 to July 1993 show that the 
veteran underwent treatment for alcoholism.  He was diagnosed 
with alcohol and nicotine dependence, but there was no 
diagnosis of PTSD.  VA medical records in January, February 
and March 1995 reflect the veteran's further alcohol 
detoxification treatment.  A July 2000 VA treatment record 
shows that the veteran was oriented, alert and in control 
with no ideas of self harm or psychotic symptoms.  The 
examiner observed that the veteran did not have a psychiatric 
history, but had a lengthy history of alcohol dependence.  At 
the time of the examination, the veteran denied drinking and 
had no complaints of anxiety or depressive symptoms.  He was 
diagnosed with alcohol dependence.  VA medical records in 
March 2006 reflect further treatment for alcohol dependence, 
but no diagnosis of PTSD.

None of the medical records in the claims file show that the 
veteran has been diagnosed with PTSD.  Based on medical 
records in the file, the veteran's symptoms are more 
characteristic of alcoholism.  Thus, the Board observes that 
the overall medical evidence fails to identify a diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2006).

As the evidence fails to show a diagnosis of PTSD, the 
preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection for PTSD is 
not warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2002); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). Therefore, the claim must be denied.


ORDER

Service connection for PTSD is denied.





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


